Dear Judge Turner,
Your request for an Attorney General's opinion has been forwarded to me for research and reply. In particular, you asked the following:
     Can a prospective juror who has been randomly selected by computer and who has been excused from the general venire prior to the venire's reporting date be placed back into the computer with a command that the computer will automatically select the juror for the next general venire for that division?
C.Cr.P. Art. 408, in pertinent part, provides:
     In parishes other than Orleans, the jury commission shall select impartially at least three hundred persons having the qualifications to serve as jurors, who shall constitute the general venire. (emphasis added).
Also, Supreme Court Rule XXVI, Sec. 2(c) states:
     Unless verified documented information is available to the jury commission at the time of impartially selecting, revising or supplementing a general venire, all persons  randomly chosen shall, not to exceed the required number, be  impartially selected as the general venire. (emphasis added).
The Louisiana Constitution of 1974 states that "Every person charged with a crime . . . is entitled to (an) . . . impartial trial." La. Const. Art. I, § 16 (1974). This general provision which extends to criminal defendants the right to an impartial trial also applies to the selection of the general venire by the jury commission of each parish.
As set forth in the aforementioned C.Cr.P. 408 and Supreme Court Rule XXVI, Sec. 2(c), the key to a proper general venire is a random and impartial selection of the venire members. Returning a properly excused venire member back into the computer with a command to automatically select that juror for the next general venire seems to detract from the randomness intended in the selection process. For this reason, we conclude that such a computer command would be improper and contrary to a defendant's right to an impartial trial.
I hope the foregoing has adequately answered your question. If this office can be of further assistance, please do not hesitate to contact us.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                           By: ____________________________ FREDERICK A.  DUHY, JR. ASSISTANT ATTORNEY GENERAL
DATE RECEIVED:
DATE RELEASED:
FREDERICK A. DUHY, JR.ASSISTANT ATTORNEY GENERAL